No. 12705

              I N THE SUPREME C U T O THE STATE O M N A A
                               OR    F           F OTN




STATE O M N A A Upon t h e r e l a t i o n
       F OTN,
of C. E. SMART,

                              Petitioner,



CITY O B I G TIMBER, M N A A e t a l . ,
      F               OTN

                              Respondents,

          and

BEN BERG e t a l . , Board o f T r u s t e e s of
School D i s t r i c t No. 1, of Sweet Grass
County, Montana

                              P l a i n t i f f s and A p p e l l a n t s ,



T E CITY O B I G TIMBER, M N A A e t a l e ,
 H        F               OTN

                              Defendants and A p p e l l a n t s .



Appeal from:         D i s t r i c t Court of t h e S i x t h J u d i c i a l D i s t r i c t ,
                     Honorable W. W. L e s s l e y , Judge p r e s i d i n g .

Counsel of Record:

      For A p p e l l a n t s :

               Conrad B. F r e d r i c k s , County A t t o r n e y , argued, Big
                Timber, Montana
               Richard Josephson, C i t y A t t o r n e y , argued, Big Timber,
                Montana

      For Respondents:

               Thomas H. Mahan argued, Helena, Montana



                                                    Submitted:           September 18, 1974

          %      15
              7')~    A !
                                                      Decided:        %6t'1 5 1974
Filed :
Mr.    J u s t i c e Frank I . Haswell d e l i v e r e d t h e Opinion of t h e C o u r t .

             T h i s a p p e a l arises from t h e judgment of t h e d i s t r i c t

c o u r t , Sweegrass County, f o l l o w i n g a combined t r i a l of a condem-
n a t i o n a c t i o n and a p e t i t i o n f o r a w r i t o f mandate.              Most o f t h e
e s s e n t i a l f a c t s w e r e a g r e e d upon and i n c o r p o r a t e d i n a p r e t r i a l
order.

             Both c a s e s i n v o l v e d proposed a l t e r a t i o n s t o S i x t h Avenue

i n Big Timber, Montana.                  The p l a t of t h a t s t r e e t shows i t t o be
a n e i g h t y f o o t s t r i p o f l a n d b o r d e r e d by p r o p e r t y zoned a s resi-

dential.         The p o r t i o n used f o r v e h i c u l a r t r a f f i c i s f o r t y f e e t wide,
w i t h t w e n t y f o o t s t r i p s on e i t h e r s i d e c o n t a i n i n g s i d e w a l k s and

g r a s s parking areas.

             Respondent C . E . Smart l i v e s on S i x t h Avenue d i r e c t l y
a c r o s s from t h e Big Timber Grade S c h o o l , whose Board of T r u s t e e s

i s o n e of a p p e l l a n t s h e r e .     The s t r e e t i t s e l f i s t h e p r o p e r t y of

t h e o t h e r a p p e l l a n t , t h e C i t y of Big Timber.
             I n e a r l y 1971, t h e Board of T r u s t e e s d e t e r m i n e d t h a t t h e

s c h o o l ' s playground s h o u l d be r e d e s i g n e d s o a s t o l e s s e n t h e d i s -
t r a c t i o n c a u s e d by playground equipment b e i n g t o o n e a r t h e c l a s s -

room windows.            The c o u r s e chosen was t o remove t h e cottonwood t r e e s
which grew between t h e playground and S i x t h Avenue, t o r e l o c a t e
t h e s i d e w a l k , and t o r e s u r f a c e t h e p l a y g r o u n d .

             A f t e r t h e t r e e s were removed t h e s c h o o l b o a r d , w i t h t h e
a p p r o v a l of t h e town c o u n c i l , r e l o c a t e d t h e s i d e w a l k moving it

n e x t t o t h e c u r b a l o n g S i x t h Avenue.           It then applied t o t h e c i t y

building inspector f o r a permit t o construct an e i g h t f o o t chain-
l i n k fence next t o t h e sidewalk.                   The i n s p e c t o r d e n i e d t h e a p p l i -
c a t i o n , h o l d i n g t h e c i t y ' s zoning o r d i n a n c e p r o h i b i t e d p l a c i n g a

f e n c e c l o s e r t h a n f i v e f e e t from t h e p r o p e r t y l i n e - - t h e   request
here w a s f o r a position f i f t e e n f e e t outside t h e school's property

line.
             The town c o u n c i l approved t h a t d e c i s i o n and t h e s c h o o l

board i n a c c o r d w i t h t h e p r o v i s i o n s of s e c t i o n 11-2707, R.C.M.
1947, a p p e a l e d t h e r u l i n g t o t h e C i t y Board of Adjustment.

T h a t Board r e f u s e d t o a l l o w t h e e r e c t i o n of t h e f e n c e where re-

q u e s t e d , b u t d i d g r a n t a v a r i a n c e p e r m i t t i n g i n s t a l l a t i o n on t h e

property l i n e , r a t h e r than t h e required f i v e f e e t i n s i d e t h a t

line.      The s c h o o l board d i d n o t a p p e a l t h i s d e c i s i o n t o t h e
d i s t r i c t c o u r t , a l t h o u g h i t c o u l d have under t h e p r o v i s i o n s of
t h e zoning o r d i n a n c e and s e c t i o n 11-2707, R.C.M.                  1947.
             The s c h o o l board d i d , however, f i l e a c o m p l a i n t s e e k i n g

t o condemn t h e l a n d between i t s p r o p e r t y l i n e and t h e c u r b .                    Re-

q u i r e d t o defend t h e c i t y i n t h e condemnation a c t i o n , t h e town
c o u n c i l a t t e m p t e d t o e f f e c t a compromise which would s a t i s f y t h e

n e e d s of b o t h p a r t i e s .    A f t e r s e v e r a l m e e t i n g s between t h e town
c o u n c i l and t h e s c h o o l b o a r d , i t was a g r e e d t h e c i t y would i n s t a l l
t h e f e n c e , w i t h t h e c o s t of i n s t a l l a t i o n b e i n g borne by t h e s c h o o l

board.       The l o c a t i o n of t h e f e n c e was t o be f o u r f e e t from t h e
sidewalk (eleven f e e t o u t s i d e t h e school board's property l i n e ) .

             The town c o u n c i l p a s s e d a r e s o l u t i o n implementing t h i s
compromise, b u t t h e l e g a l i t y o f t h e m e e t i n g a t which t h e v o t e was
taken w a s challenged.                However, l a t e r t h e r e s o l u t i o n was c l e a r l y

r a t i f i e d a t a l e g a l meeting.
             Upon l e a r n i n g o f t h e proposed a c t i o n s of t h e town c o u n c i l

and t h e s c h o o l b o a r d , r e s p o n d e n t C . E . Smart f i l e d a p e t i t i o n f o r
a w r i t of mandate, s e e k i n g t o compel t h e s c h o o l board t o e r e c t a
f e n c e on i t s p r o p e r t y l i n e and t o compel t h e town c o u n c i l and
t h e s c h o o l board t o comply w i t h t h e p r o v i s i o n s of t h e zoning o r -
d i n a n c e and s e c t i o n s 11-2707 and 11-2801,                R.C.M.      1947.
             The d i s t r i c t c o u r t i s s u e d a temporary r e s t r a i n i n g o r d e r
and a n a l t e r n a t i v e w r i t o f mandate.            The p e t i t i o n was t h e n com-

b i n e d w i t h t h e condemnation a c t i o n f o r t r i a l .             Motions were made
to quash the petition for mandate; to dismiss the condemnation
action; and, for a declaratory judgment determining the rights
of the parties.
        Evidence was presented before the district court on July
20, 1973.   On October 5, 1973, the district court decreed that:
        " * * * the relief prayed for by Petitioner,
        C. E. Smart, be granted; that the action of
        the City Council taken under the police power
        be nullified; that the Writ of Mandamus be
        granted; that a permanent restraining order be
        granted as to the erection of a fence any place
        except on school property or on the property
        line; that the Respondents pay Petitioner's
        attorneys a fee of $1,000.00."

From that judgment and decree and from the denial of motions to
amend findings of fact, conclusions of law, and the judgment,
this appeal is brought.
        The five issues set forth in appellants' brief can be
answered by a determination of the applicability of sections
11-2707 and 11-2801, R.C.M. 1947, to the facts.   In pertinent
part, those sections provide:
        "11-2707. Board of adjustment.


       "(8) Any person or persons, jointly or severally,
       aggrieved by any decision of the board of adjust-
       ment, or any taxpayer, or any officer, department,
       board, or bureau of the municipality, may present
       to a court of record a petition, duly verified,
       setting forth that such decision is illegal, in
       whole or in part, specifying the grounds of the
       illegality. Such petition shall be presented to
       the court within thirty (30) days after the filing
       of the decision in the office of the board."
       "11-2801. Discontinuation of streets--procedure.
       The council, or county commissioners if the town
       be unincorporated, may discontinue a street or
       alley, or any part thereof, in a city or town or
       unincorporated town or townsites, upon the petition
       in writing of all owners of lots on the streets or
       alleys, if it can be done without detriment to the
       public interest; provided that where the street or
       alley is to be closed for school purposes, a pe-
       tition signed by seventy-five per cent (75%) of the
       lot owners on the whole street or alley to be
       closed, will be required; provided further that
          such vacation shall not affect the right of any
          public utility to continue to maintain its plant
          and equipment in any such streets or alleys."
          Section 11-2707, R.C.M. 1947, provides an avenue of
appeal from decisions of the city Board of Adjustment.       The school
board did not appeal the decision here and respondent argues the
failure to do so somehow precludes the school board from bringing
the condemnation action.
          Had the decision of the city Board of Adjustment been
illegal in some respect, there might be merit to respondent's
contention.    Here, however, the decision does have support in
the city zoning ordinance, and it appears from the record the only
complaint which could have been raised was that the Board abused
its discretion. Montana law vests boards of adjustment with con-
siderable discretion (Freeman v. Board of Adjustment, 97 Mont.
342, 34 P.2d 534), and the school board might justifiably have
concluded an appeal on that ground would be useless.
          Since the statute does not mandate an appeal from all
adverse rulings, we certainly cannot require one here.       But re-
spondent argues that a condemnation action must also comply with
the provisions of section 11-2801, R.C.M. 1947, and approval must
be secured from lot owners on the street before the land can be
condemned.    The fallacy of this argument is patent:   the statute
on its face purports to require approval only when "the council,
or county commissioners" wish to close a street.    The condemnation
action was brought by the school board, not the city council.
          It is not argued that the school board lacks the statu-
tory power to condemn.    Chapter 99, Title 93, R.C.M. 1947, clearly
gives the right of eminent domain to schools.    Furthermore, zoning
ordinances cannot limit the right to exercise the power of eminent
domain.    1 Nichols1, The Law of Eminent Domain S1.141[6]    (3d ed.
             However, s e c t i o n s 93-9904 and 93-9905,                      R.C.M.       1947,

r e q u i r e t h a t p u b l i c p r o p e r t y can be condemned o n l y i f t h e u s e

t o which it i s t o be a p p l i e d i s a more n e c e s s a r y p u b l i c u s e .

W n o t e t h e condemnation c o m p l a i n t was amended t o p r o v i d e a
 e

p e r p e t u a l , p u b l i c easement f o r t h e s i d e w a l k and any n e c e s s a r y

utilities.          The amended c o m p l a i n t a l s o p r o v i d e d a r e v e r s i o n , i f

t h e l a n d s h o u l d c e a s e t o be used f o r s c h o o l p u r p o s e s .

              I n l i g h t of t h e b e n e f i t s t o be d e r i v e d from t h e p r o t e c -

t i o n of t h e c h i l d r e n by t h e f e n c e , and c o n s i d e r i n g t h a t t h e pub-

l i c ' s p e d e s t r i a n u s e of t h e l a n d i n q u e s t i o n i s n o t s u b s t a n t i a l l y

i m p a i r e d , w e f i n d ample e v i d e n c e t h e condemnation w i l l e f f e c t a

more n e c e s s a r y p u b l i c u s e .      Therefore, w e hold t h e d i s t r i c t

c o u r t e r r e d i n d i s m i s s i n g t h e condemnation a c t i o n .

             However, t h e s c h o o l board was n o t p r e s s i n g i t s condemna-

t i o n a c t i o n a t t h e time respondent brought h i s p e t i t i o n .                      The

compromise r e a c h e d by t h e c i t y and t h e s c h o o l board c o n t e m p l a t e d

t h e c i t y ' s e r e c t i o n o f t h e f e n c e under i t s p o l i c e power.               The

d i s t r i c t c o u r t r u l e d t h i s t o be improper.

             The c i t y c o u n c i l h a s power t o " a l t e r , widen, e x t e n d , g r a d e ,

pave, o r o t h e r w i s e improve s t r e e t s , a l l e y s , a v e n u e s , s i d e w a l k s ,

* * *     and v a c a t e t h e same."           S e c t i o n 11-906, R.C.M.            1947.       Respon-

e n t c o r r e c t l y s u g g e s t s t h a t t h i s power i s l i m i t e d i n c e r t a i n c a s e s

by s e c t i o n 11-2801, R.C.M.              1947, a s h e r e t o f o r e s e t f o r t h .

             ? h e h i s t o r y of s e c t i o n 11-2801, R.C.M.               1947, i n d i c a t e s it

i s t h e p r o d u c t of e n a c t m e n t s and amendments d a t i n g back t o 1887.

H i s t o r i c a l l y , i t c a n be d i v i d e d i n t o t h r e e s e p a r a t e s e c t i o n s .     The

s t a t u t e o r i g i n a l l y provided t h a t a c i t y c o u n c i l could d i s c o n t i n u e

a s t r e e t upon p e t i t i o n of a l l t h e l o t owners on t h a t s t r e e t .                     Sec.

429, 5 t h Div. Comp. S t a t . 1887.                   I n 1929, a b i l l w a s i n t r o d u c e d i n

t h e l e g i s l a t u r e t o add t h e r e q u i r e m e n t t h a t t h e d i s c o n t i n u a n c e

must b e done " w i t h o u t d e t r i m e n t t o t h e p u b l i c i n t e r e s t . "          House
Bill No. 39, Twenty-first Legislative Assembly, 1929.     The
provision for:75% approval of street closings for school pur-
poses was added by the Affairs of Cities committee before the
bill was passed.   House Journal, Twenty-first Session, p. 125;
Sec. 1, Ch. 13, L. 1929.   In 1945, the statute was again amended
to include the provision that vacation of a street will not
affect the rights of public utilities to maintain their equip-
ment there.   Sec. 1, Ch. 36, L. 1945.
         Our reason for including the rather lengthy history of
section 11-2801, R.C.M. 1947, is to demonstrate that the present
statute is the amalgam of the intent     of a number of legislatures.
This is important when this single statute purports to deal with
the "discontinuance", "closing", and "vacation" of streets.     It
appears that the terms were thought of by the draftsmen as being
interchangeable.
         With this background, we turn to the facts here to deter-
mine whether the erection of the proposed fence would be a dis-
continuance, closing or vacation of all or part of Sixth Avenue
                                               1947,
in Big Timber, Montana. Section 11-906, R.C.M./lists a city
council's powers as they relate to streets and avenues.    The list

includes altering, widening, extending, and improving those streets.
It also includes vacating those streets, an action which was
apparently thought to be different from the others listed.
         The record here indicates that the installation of the
fence would be an alteration and improvement of Sixth Avenue,
not a vacation, closing or discontinuance of it.    The effect of
this construction is in accord with the decision in Doull v.
Wohlschlager, 141 Mont. 354, 365, 377 P.2d 758, where this Court
said :
         " * * * In construing a statute, courts must
         first resort to the ordinary rules of grammar,
         and in the absence of a clear contradictory
             i n t e n t i o n d i s c l o s e d by t h e t e x t , must g i v e
             e f f e c t t o t h e l e g i s l a t i v e i n t e n t according
             t o t h o s e r u l e s , and a c c o r d i n g t o t h e n a t u r a l
             and most o b v i o u s i m p o r t of t h e l a n g u a g e ,
             w i t h o u t r e s o r t i n g t o s u b t l e and f o r c e d con-
             s t r u c t i o n t o l i m i t o r extend t h e i r o p e r a t i o n . "

              The n a t u r a l i m p o r t of t h e l a n g u a g e "where t h e s t r e e t o r
a l l e y i s t o be c l o s e d f o r s c h o o l p u r p o s e s " ( s e c t i o n 11-2801,
R.C.M.      1947) d o e s n o t i n c l u d e t h e p l a c i n g of a f e n c e where i t
b l o c k s n e i t h e r v e h i c u l a r nor p e d e s t r i a n t r a f f i c .   Were w e t o

c o n s t r u e it o t h e r w i s e , t h e c i t y would be f o r c e d t o o b t a i n l a n d -
owner a p p r o v a l e v e r y t i m e t h e y wished t o p l a c e a t r a f f i c s i g n ,

s t r e e t l i g h t , o r f i r e p l u g w i t h i n t h e p l a t t e d a r e a of a s t r e e t .

              The proposed e x e r c i s e of p o l i c e power was i n a c c o r d w i t h
Montana law, and t h e d i s t r i c t c o u r t e r r e d i n d e c r e e i n g o t h e r -

wise.       For t h i s , and t h e e r r o r s p r e v i o u s l y mentioned, w e r e v e r s e

t h e judgment of t h e d i s t r i c t c o u r t and remand f o r f u r t h e r a c t i o n

not inconsistent with t h i s opinion.



                                                                       Justice

W e concur:




   Jhstices               i